Stern, J.,
dissenting. I dissent on the ground that the scant record provided this court by counsel for both sides is insufficient to clearly show the courtroom temper of the parties on the day in question. I cannot permit myself *318to read into this record something -which is not clear on its face.
I have no argument with the facts as related in the majority opinion, but I fail to see how the questioned conduct of attorney Davis, who was bent upon defending the constitutional rights of two clients in a first degree murder l.-riid. can constitute direct, criminal contempt. The barren record does not support a conclusion that appellant either intended to or did exhibit “conduct which brings the administration of justice into disrespect, or which tends to embarrass, impede or obstruct a court in the performance of its functions.” Paragraph one of the syllabus of Windham Bank v. Tomaszczyk (1971), 27 Ohio St. 2d 55.
Although appellant did disregard repeated orders of the court to “sit down,” mere disobedience of an order of this nature does not necessarily constitute contempt. To so hold would be to ignore the tense atmosphere of a criminal trial in a capital case, and would impose upon counsel an onerous burden of personal caution which could impede his performance of the duty to which he devotes himself.
Had appellant’s conduct been such as to amount to contempt, it could not be excused by judicial errors or improprieties on the part of the court. If the evidence supported a finding that appellant’s conduct was contemptuous of the trial court, a fine of $500 and a sentence to five days in jail for the contemnor, who is an officer of the court, would not seem unduly excessive. However, while appellant may have been overzealous at times in asserting and endeavoring to protecting his clients’ rights, I feel that the record will support no conclusion other than that such conduct constituted a good-faith effort to represent his clients’ interests, without impeding the functions or offending the dignity of the court. In my view, appellant’s conduct, as demonstrated by the record before us, did not constitute a direct, criminal contempt of the court, and the judgment should be reversed.
Corrigan and Brown, JJ., concur in the foregoing dissenting opinion.